Title: [January 1786]
From: Adams, John Quincy
To: 



      January 1st. 1786. Sunday.
      
      
       The forenoon discourse from Acts XXVI. 22. Having therefore obtained help of God, I continue unto this day, inculcated thankfulness for the goodness of Providence in suffering us to live to this day. That in the afternoon from Psalm CXVI. 12. What shall I render unto the Lord for all his benefits towards me? was more general, and respected all the blessings, the People have enjoyed during the course of the last year. Both were occasional, and as good as any I have heard since I have been in this Town. I received in the Evening, a Letter from my Sister, and a packet from the Marquis de la: Fayette.
      
      
       
        
   
   Punctuation has been editorially supplied.


       
       
        
   
   Probably AA2 to JQA, 18 Oct. 1785 (Adams Papers); the contents of Lafayette’s packet have not been identified.


       
      
      

      2d.
      
      
       At about half past 7 this morning, a slight shock of an Earthquake, was felt here. It lasted about 2 minutes. It was perceived by several persons in this house, and by most people in Town. I was asleep, and perceived nothing of it. Spent the Evening at Mr. White’s. Mr. and Mrs. Allen, came over in the afternoon, and drank tea, here, and took Betsey Smith away with them. I finished this morning the third book of Horace’s Odes. Many of them are very fine, and the last one shows he was himself, sufficiently Sensible of it. When a Poet promises immortality to himself, he is always on the safe side of the Question, for if his works die with him, or soon after him, no body ever can accuse him of vanity or arrogance: but if his predictions are verified, he is considered not only as a Poet, but as a Prophet. But I don’t know if this Consciousness, which great men have of their abilities, is so great a failing, as is often supposed. It seems not to be required that they should not have a sense of their superiority, but that they should not show it. This perhaps proceeds from our own Vanity, which cannot bear the least mortification. No man, I believe underrates himself, and I have a greater opinion of a man’s Sincerity when he frankly owns his Sentiments of himself, than when he, hypocritically undervalues himself, and shuns fame, but to make it sure.
      
      

      3d.
      
      
       A heavy Snow storm, all day. Not less I imagine, than two feet fell, upon a level. Mr. Thaxter dined and spent the afternoon here. Wrote to my Sister in the Evening, was obliged to lay aside my morning lesson, on account of my eyes which begin to be weak.
      
      
       
        
   
   Letter not found.


       
      
      

      4th.
      
      
       It has not yet cleared up, but no Snow fell this day. In the Evening I went down to Mr. White’s to see Leonard, who arrived from Cambridge this afternoon. The Winter Vacation, at the University began this day, and will last, five Weeks. There was Company at Mr. White’s. Mr. White from Boston, a person exceeding tall, but of easy manners. Mr. Bil: Blodget, the study of whose life is, to be accounted a droll fellow; and it must be confess’d he has acquired the art of speaking Nonsense, in such a manner, as commonly raises a laugh. Whether this is wit or no, is what I shall not at present determine.
      
      
       
        
   
   William White, of “Merchant’s-row,” Boston, was a cousin of John White Sr. (Daniel Appleton White and Annie Frances Richards, The Descendants of William White, of Haverhill, Mass. . . ., p. 9–12, 15–16, 29–30, 59; Boston Directory, 1789Boston Directory, issued annually with varying imprints.).


       
      
      

      5th.
      
      
       It snow’d again almost all day. Mr. W. White, and Leonard, came, and pass’d an hour here, in the Evening. As this prevented me from writing, I studied in the 4th. Book of Horace’s Odes; but it did no good to my Eyes. The third, to Melpomene, is supposed to be one of his best, and is that which Scaliger would have preferred being the author of, rather than King of Arragon, which after all, was not I believe a very excellent way of expressing his Admiration if he had the choice of two Impossibilities, he tells us, which he should rather have. It is a very Vulgar manner of Expression, though more commonly made use of by lovers than Critics.
      
      
       
        
   
   Joseph Justus Scaliger, the foremost Latin scholar and critic of the 16th century and editor of Greek and Latin classics (Hoefer, Nouv. biog. généraleVital Records of Haverhill, Massachusetts to the End of the Year 1849, Topsfield, 1910-1911; 2 vols.). This preference is mentioned in several editions of Horace’s works owned by JQA at this time, including Philip Francis, A Poetical Translation of the Works of Horace, With the Original Text . . ., 8th edn., 4 vols., London, 1778, 2:138 ([Christian Lotter], Inventory of JQA’s Books, 6 Nov. 1784, Adams Papers).


       
      
      

      6th.
      
      
       Went down in the Evening and was a couple of hours at Mr. White’s. They were to have had Company, there, but were disappointed. I was not. I pass’d the Evening, in a very agreeable, sociable manner, which I should not have done in the other Case. The way we have here of killing Time, in large Companies, appears to me, most absurd and ridiculous. All must be fixed down, in Chairs, looking at one another, like a puppet show, and talking some Common Place phrases to one another, and those that do make observations, adding to their Treasure of scandal which is afterwards dealt out prodigally, in smaller Societies. Why cannot mankind, study their own, and each other’s Ease, upon such Occasions, instead of making Society a toil rather than a pleasure.
      
      

      7th.
      
      
       Dined at Mr. Bartlett’s. There were 15 persons at Table, of whom I was not acquainted with Mr. McCard, Mr. Parsons, and Mr. W. Codman, from Boston. Mr. Parsons, is a great wit; but not a Christian. He is very fond of ridiculing the Bible. He pass’d a number of jests upon it, at Table. There was no man, he said in this Town, who read the Bible more, than he did, or who made less use of the Principles it contained. He had never seen any Book, he did not believe there existed a book, that contained such excellent Precepts for Life, and by following which a Man, might be happier. But there were an hundred tales, in it, which were childish and silly. People talk’d of Inspiration. He wondered what the book of Ruth, what the book of Esther, had to do with Inspiration. If he had a family, he would conform, to the established religious customs, because, they were for the good of Society in general. But as it was, he thought best to follow his own Ease and Inclination. This man, has a very lively fancy, and a sprightly natural wit, but I think he makes a bad use of it. Whatever a man’s religious principles may be, I believe it is very unpolite and improper for him to ridicule the general Opinion.
       When I return’d home, I found a large Company of Ladies there, Miss Stevenson, Eliza, Duncan, Peggy White, two Miss Reddington’s and Miss L. Night, a young Lady from Newbury, who is here on a visit. She comes as near a perfect beauty, as any Lady I remember to have seen. Tall, but a beautiful shape, fine eyes, and in short every feature pleasing, except the nose, which is rather of the Roman sort, and injures her appearance, in profile; her taste in dress Elegant, and her disposition said to be excellent, which is much more to her advantage, than her personal figure. Mr. T. Osgood is said to be her admirer. Was working all the Evening, and was confirm’d in an Opinion which I conceiv’d a considerable time since, and which gives me much pain. I could not be induced to live long in such a Situation, to be suspected and spied, and guarded, all from a Chimaera, rising in a persons brain, is what I cannot bear. It proceeds I am perswaded, from good motives, and a wish for my welfare; but it is like putting a man, perfectly well, into a course of Physic, which may create real disorders. But this will not I hope be the case.
      
      
       
        
   
   “Eliza, Duncan”: JQA may mean Eliza Cranch and Elizabeth (Betsy) Duncan as both were there (“Journal of Elizabeth Cranch,”“The Journal of Elizabeth Cranch,” ed. Lizzie Norton Mason and James Duncan Phillips, Essex Institute, Historical Collections, 80:1-36 (Jan. 1944)- p. 24).


       
       
        
   
   Lucy Knight was later satirized as “Lucinda” by JQA while a law student in Newburyport and was incorporated into his poem “A Vision” (entries of 30 Jan. 1787, note; 28 March 1788, below).


       
      
      

      8th.
      
      
       Mr. Adams, the Minister of another Parish, belonging to this Town changed with Mr. Shaw, and preached here in the forenoon, from Matthew XI. 21, 22. Wo unto thee Chorazin! wo unto thee Bethsaïda! for if the mighty works which were done in you, had been done in Tyre and Sidon, they would have repented long ago, in sackcloth and ashes. But I say unto you, it shall be more tolerable for Tyre and Sidon at the day of Judgment than for you. The discourse, was I thought very good; and had a proper Tendency to inculcate the moral duties. The Sermon in the afternoon, was upon Romans, XV. 3. For even Christ pleased not himself; we were told first, negatively; what was not the Sense, of these words; and then positively, what was. This is an old fashion, but, was in this Case, very proper. In former times a Minister would take, an hour to prove, negatively, that the Lord, was not Job, nor Satan, nor in short any thing but God. This absurd custom, is now I believe, universally abolished: but in this Case, it was very proper, to show what was not meant by the Text, because the passage, might be mis-construed; so as to raise the reproach of contradiction and inconsistency which has been so often laid to the Scripture. Mr. Adams held up the doctrine of mortification and self-denial, but at the same time disapproved of Hermitage, pilgrimages, penances &c. which could answer no End. He recommended self denial, when our important interests, or the good of our fellow Creatures required it.
      
      

      9th.
      
      
       Was all day at home, and in the evening, closed my Letter to my Sister, as the Post goes for Boston, to-morrow, one day sooner than common, and Captain Lyde sails in a few days, for London: it kept me up exceeding late, or rather till very early, for it was near 2, in the morning, when I finish’d; I burn’t my fingers, bruised my toes, and went to bed: but what was worst of all I affronted Miss Nancy by speaking somewhat too abruptly.
      
      
       
        
   
   Letter not found.


       
       
        
   
   Nathaniel Byfield Lyde, captain of the Boston Packet and formerly captain of the ship Active, in which AA and AA2 sailed to England from Boston in 1784 (Boston Independent Chronicle, 12 Jan.; JA, Diary and Autobiography,Diary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols. 3:154, 156).


       
       
        
   
   JQA probably meant that he burned his fingers on the candle and bruised his toes in the dark afterward.


       
      
      

      10th.
      
      
       Leonard White came up in the morning, and proposed to me, to make one of a small slaying party to Hampstead, where Mr. White has an house, and farm. At about 10 o’clock, the slay stopp’d at the gate, and we immediately set away; Eliza, Peggy White Mr. Moores, Leonard, and myself. It was half past 11 before we got to the Place, although only 8 miles distant; on ac­count of the great number of loaded teems which we met on the road; the Country People, come down in the Winter in Slays, from 40 or 50 miles, to supply this and the neighbouring towns, with provisions of various kinds; and as the path is now very narrow, and the Snow deep, it is difficult, and sometimes dangerous for two carriages to cross each other. About 3 miles from Mr. Shaw’s, is the line which seperates the States of Massachusetts and New Hampshire, I had never cross’d it before this day. We dined at Hamstead, and at about half after four set out to return; it was about 6 o’clock when we got to Mr. White’s house. We had quite an agreeable party; the weather very good, and the Company small; return’d from Mr. White’s, at about 8 o’clock, and went very early to bed, as what with setting up so late last night, and what with the jaunt, I was very much fatigued.
      
      

      11th.
      
      
       Finished in the forenoon, the second Book of the Cyropaedia; which I began, the 2d. of this month, and in the afternoon I began upon the book of Luke, in the Testament. I finish’d Matthew, last Thursday, and passed over Mark, in which it is supposed there is no difficulty, and which I may go through, in case, I have leisure. Miss Nancy, went in the afternoon with a large Party on slaying; and dancing. I loiter’d away the whole evening, which I have not done before, for some time. But I made up the lost time in the Night: between 1 and 2 in the morning when I retired to bed.
      
      

      12th.
      
      
       Began in the forenoon upon the third book of the Cyropaedia; Eliza Duncan, Miss Stevenson and Mr. Bil. Osgood spent the Evening here. Nancy has been very much in the dumps, these two or three days. I hope she is not offended with herself; for though she has many very great foibles (the lot of humanity) yet, upon the whole she is really a good girl.
      
      

      13th.
      
      
       Mrs. Payson pass’d the afternoon here. A Daughter of Mrs. Sargeants who was a Coquettish young Widow, and married, about 9 months since; she is in some measure the arbiter of Taste and fashion here: and makes very smart and severe Remarks, upon every one, who does not happen to dress or dance, according to her Taste.
       I went down with Nancy to Mr. Duncans, and was there all the Evening; there was considerable Company: the young Squire, as empty, as a Drum, though it must be said in his favour, that he is not very talkative. Mr. Tim Osgood, who return’d yesterday from Newbury, where he went to carry Miss Knight. Mr. Duncan, said, he was an ambitious man, for that he was doing all he could to be Knighted. Miss Stevenson, endeavours to say very witty things, and has an archness of look, as who should say, is not that excellent. There is perhaps a little affectation in the matter, but it is all very excuseable, in a Lady. We must always judge of persons and things from their qualities, relative to others of the same kind. In this Country where fortunes are almost universally very small, four or five hundred £ sterling, annual income is considered as a large fortune; in Europe, it is a very trifling one. Were our young Ladies generally remarkable, for great virtues, and very few and inconsiderable faults, one might with Reason be strict, and severe; but as the matter stands, we must entirely over look small, foibles,
       
        Be to their faults a little blind,
        Be to their virtues very kind,
       
       for most of our damsels are like portraits in crayons, which at a distance look, well, but if you approach near them, are vile daubings. There are some indeed who like the paintings of the great masters, excite admiration more and more, the nearer, and the longer they are examined. A few such, alone can reconcile me to a sex, which I should otherwise, doubt whether to hate, despise, or pity most.
      
      
       
        
   
   Matthew Prior, “An English Padlock,” [lines 78–79]; JQA has reversed the lines. A copy of Prior’s Poems on Several Occasions, 2 vols. in 1, Glasgow, 1759, was owned by JQA at this time (MQA).


       
      
      

      14th.
      
      
       I was up late last Night, to finish the fourth book of Horace’s Odes; and found my Eyes, this morning very sore indeed, so that I could not write or read. Mr. Storer, Mr. Atkinson, and Mr. W. Smith arrived, at about 10 in the morning, and my time was taken up, in going about with them. Visited Mr. Stoughton for the first time: Mrs. Stoughton is by no means fond of this Town. The sudden transition, from London, to so small and retired a Town as this, where she has no intimate acquaintance, must be disagreeable. Solitude, can never constitute a man’s happiness, much less a woman’s. I imagine they will not continue in Town long. Mr. Thaxter, Eliza, and the gentlemen, dined here; I had a thousand Questions to ask, Charles Storer, and forgot three quarters of them, not knowing which to ask first. He brought me, my watch chain, and some Letters.
      
      
       
        
   
   Charles Storer (1761–1829), distantly related to AA through his father’s second marriage into the Quincy family, went to Europe in 1781 and lived with JA at The Hague in 1782 and in Paris 1782–1783 while serving as an additional secretary to the minister. Storer left the Adamses late in 1783, spending much of his time in England, but kept in contact through a series of letters to JQA during 1784–1785. He returned to America in Nov. 1785 (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 4:127; Storer to AA, 17 Oct. 1782; JA to John Jay, 25 Aug. 1785, LbC; AA2 to JQA, 24 Sept.–1 Oct. 1785, Adams Papers).


       
       
        
   
   John Atkinson, who married Elizabeth Storer, daughter of “Deacon” Ebenezer Storer and half-sister of Charles (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 12:213–214; Scrapbook, MHi:Elizabeth Hall Smith Papers).


       
       
        
   
   The letters probably included at least the following: AA2 to JQA, 26 Aug.–13 Sept. 1785; JA to JQA, 31 Aug., 9 Sept. 1785; AA to JQA, 6, 12 Sept. 1785 (Adams Papers).


       
      
      

      15th.
      
      
       Snowy weather all day. We attended however both the meetings. The forenoon text was from Isaiah VII. 13. And he said, Hear ye now, o house of David, Is it a small thing for you, to weary men, but will ye weary my God also? Somewhat of a foul weather Sermon, pretty short, and upon a subject of which little can be made. The field for expatiating, was much wider in the afternoon from Acts X. 38. Who, went about doing good. Here the Christian Clergyman, can produce the example of the author of his religion to recommend the most amiable virtues, benevolence, and humanity, which have so often been inculcated by the Philosophers of every age, and sect, but None have so completely added example to Precept, as he of whom this was said. We went down to Master White’s, in the Evening, and staid there a couple of hours.
      
      

      16th.
      
      
       The gentlemen left us this morning for Portsmouth. The weather very cold. At home all day. Began the book of Epodes in Horace in the Evening. Between 1. and 2 in the morning before I retired. 9 10 in the Evening, is the professed bed hour, here: but there are Circumstances, which 19 times out of 20 delay it, till after 11. and it is a disagreeable reflection to me, that from an useless, attention, and fear for me, so far from producing its desired effect makes me lose, at least one hour every day; besides the additional vexation of seeing myself suspected; all these things are however only for a time, and I am thankful, that, it is verging so fast towards its end.
      
      

      17th.
      
      
       An extreme cold day. I regretted much, not having my thermometer with me, to see the Proportion, between the severity of the weather in St. Petersburg, and here. My Brother Charles, and Cousin Cranch, arrived here in the forenoon. They came yesterday from Braintree, as far as Andover. My Brother’s coming, was the more agreeable, for being in some measure unexpected. We pass’d the Evening at Mr. White’s. Eliza, went to the Assembly: the first this Season, because, it has been delay’d for some time, by the misfortune in Mr. Duncan’s family. There has been a great complaining, among the old-womanish People in town, on this Subject: Superstition of some kind will prevail with mankind every where. Mr. Smith the minister of the Baptist Society in this Town, is violently opposed to dancing. It is in his mind, of itself an heinous sin. He has preached a Sermon himself, and hands about among his Parishioners, a printed one, inculcating this Principle, and there are many People, here, so warped in Prejudice, that they are really perswaded, they should incur the divine displeasure, as much by dancing, as by stealing, or perhaps, committing murder. Besides this there are many who, do not participate of the diversion, and are envious to see others amusing themselves. Their pretended reasons for disapproving an assembly are, that it is an idle expence, which many of the subscribers cannot afford; that it renders them unfit for business the next day, or that it makes them keep bad hours. This is nothing more, than meddling, in the affairs of other People, which mankind in general are too prone to. Some sillier than all the rest find fault, with the time of day, that is chosen, and an old woman, wisely told Mr. Shaw, that It was a dark purpose, and therefore they took a dark time. How one of the most innocent, and rational amusements, that was ever invented, can find, so many opposers is somewhat mysterious. But the mind of man is too often dispossed, to strain at a gnat and swallow a camel. However, the Subscribers wisely take no notice, of all these things, but go on, their own way, and despise all these senseless clamours.
      
      

      18th.
      
      
       The severest day we have had this Season. Did not stir out of the house, all day. Nancy, perceiving, that the cold had very much abated went out, and dined: but when she return’d again in the Evening, discovered, that the Cold, had been rather increasing continually than otherwise. I could not write in the Evening, which was past in conversation with my Cousin and Brother.
      
      

      19th.
      
      
       The Cold has not been so violent this day, as the two former. Mr. and Mrs. Shaw, Miss Nancy and myself dined at Mr. N: Bradley’s. This family is said to be remarkable for oddity. I was told I should have the greatest difficulty to keep my Countenance. There was indeed something singular in all of them, but nothing, that I thought very extraordinary. Every Nation has certain Customs peculiar to itself, and is not ridiculed for it. I do not see, why, every little singularity in a family should be laughed at.
       I went after dinner to see Mr. Thaxter, at his office, and staid with him till 8 in the Evening, and pass’d my time very agreeably, as I always do, when with him alone. Mr. Harrod was there, an hour or two: the first time I have ever been in Company with him. Studied the Epodes, in the Night; I do not admire them so much as the rest of their author’s works. It would be much for his Reputation, I think, if some of them, were destroy’d, or left out of the Collections of his writings.
       
        Much less can that obtain a place,
        At which a virgin hides her face.
       
       No fame, can justify, such gross indecency as some of these Poems exhibit, and which if they came from any one else, would be called infamous. An officer who should behave, as a dastard, would not escape being broke, because upon former occasions, he had given proofs of great intrepidity.
      
      
       
        
   
   Joseph Harrod (ca. 1748–1828), whose daughter Ann married TBA in 1805.


       
       
        
   
   Abraham Cowley, “Ode. Of Wit,” lines [45–46] (Works, 11th edn., 3 vols., London, 1710–1711, 1:4, at MQA).


       
      
      

      20th.
      
      
       A Number of Ladies, drank tea here, and Judge Sargeant also. I went with Mr. Thaxter and my brother Charles, and spent the Evening at Mr. Osgood’s. This is a very ingenious Sensible man, well versed in English Literature, and has had what here is called a liberal Education; which means, he has been through the University. We conversed upon subjects, which please me more than cards, or dress or scandal, upon history and upon a book publish’d about a year since, by Dr. Chauncy, upon universal Salvation. His System is, that all mankind will finally be saved, and he pretends to prove it, from the Scriptures. When the English Translation of the Bible tells us, that the wicked shall be cast into eternal fire, it does not render the original Idea. The greek word εις αιωνα, means an unlimited space of time: it sometimes signifies a century, and sometimes the life of man. Reason alone, will inform us, that the Goodness as well as the power of the Almighty require that all mankind should be saved, and if the authority of the Scriptures, is not opposed to this System, the Christian religion is undoubtedly, the noblest plan, that was ever followed by men. But even after the great and admirable reformations, that have taken place within these three Centuries, there are many absurd, unnatural, and trifling articles, to which every sect of it are too much attached; great veneration is due to the holy writings, but it must be confessed, they have many Imperfections in the original Languages, and still more in the modern translations of them. The writings of Moses, subsisted, during a period of 3000 years, before the invention of printing, in the numerous Copies that were taken of them; many false words must have crept in, and in some passages may have altered entirely the original Sense. The Translators, may have mistaken, many places, and given Ideas which are not intended in the true Language. If therefore we find in the modern Translations of the Bible, Sentiments which are repugnant to Reason, we must suppose, that they are not of those, that are the truly inspired. In short Mr. Osgood said, when he first heard of Dr. Chauncy’s Book, he had a great deal more to say against his System, than he had after he had read it. Although I have not seen the Book, as I have no Idea of a supreme being, that is not infinitely merciful, and good, as well as powerful, I cannot but admire every thing that tends to inculcate that Principle. Mr. Thaxter said, he fancied that opinion would gain ground very much within half a Century in this Country: and supposed it could not do any harm, if it was rightly understood.
      
      
       
        
   
   [Charles Chauncy], The Mystery Hid from Ages and Generations, Made Manifest by the Gospel-Revelation: Or, The Salvation of All Men . . ., London, 1784.


       
       
        
   
   Pretends: puts forward an explanation (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
      

      21st.
      
      
       Finished the Epodes of Horace, and the third book of Xenophon’s Cyropaedia. There is no poem of Horace’s, that has ever pleased me more, than that which closes the odes: the Carmen Saeculare. The beauty of language, and of numbers seem very well united. And of all the kinds of verse, that are used by this Poet the Sapphic, I think has the most dignity. The Saecular Games were celebrated in honour of all the Gods, but this poem, is addressed wholly, to Apollo, and Diana: at least, very little is said of any of the rest. I do not know but it may be very presuming to think that The Cyropaedia, is a very childish thing. There are now and then, it is true some noble Ideas. But I do not see that any great improvement can be derived from reading it.
      
      

      22.
      
      
       The Weather has softened so much, that, it thaw’d last Night, and has, all this day. We had nevertheless in the forenoon, a Sermon, from, Psalm CXLVII. 17. who can stand before his cold. And a cold Sermon it was. The Subject indeed was such, as that much, was not to be expected from it, nor indeed was much made of it. It was however short, which is a very good Quality at this Season of the year. The afternoon text, from I Corinthians. III. 18. Let no man deceive himself, opened a much wider field for reasoning, and morality. The discourse pleased me much better. My Brother sat up with me; I began upon the first Book of the Satires, which are upon a very different plan from the Odes. Close reasoning, sharp ridicule, and few ornaments are the Characteristics of this kind of Poetry. Ridicule, and even reasoning, may be made use of in an Ode, but it absolutely requires the most fragrant flowers of rhetoric, and Poetry to adorn it.
      
      
       
        
   
   JQA apparently also made at this time a translation of Horace’s Satires; there is an undated fragmentary document in M/JQA/44 (Adams Papers, Microfilms, Reel No. 239), which contains translations of Satires 1 and 3–10 of Book I, Satire 1 being incomplete; and Satires 1–8 of Book II, Satire 8 being incomplete.


       
      
      

      23d.
      
      
       Began upon Homer’s Iliad, in the morning, and got through 50 lines. This author would be very easy to understand, was it not for the various dialects he makes use of.
       Drank tea, and spent the Evening at Mr. McHard’s; but as the Company was chiefly composed of young Ladies, of Course, there was nothing said, which may not be found in Swift’s polite Conversation; and I am sure there is nothing there, that deserves to be repeated. We play’d cards, till about 9, and then all retired.
      
      
       
        
   
   A Complete Collection of Polite and Ingenious Conversation, published under the pseudonym of Simon Wagstaff, Esq., good-naturedly satirizes through three dialogues the inane attempts at repartee of such characters as Miss Notable, Lord Sparkish, and others. The examples of smart conversation offered, Swift’s introduction declared, should fill every need of genteel people “met together for their mutual entertainment.”


       
      
      

      24th.
      
      
       Went over, with my Cousin and brother Charles, to dine with Mr. Allen at Bradford. A lame foot prevented Tom from going with us. Last Saturday, he turn’d his foot as he was walking, and disjointed three bones. So that he cannot yet walk.
       Walker and Ebenezer Webster, formally a pupil of Mr. Shaw’s dined with us: and an old gentleman by the name of Osgood belonging to Andover, a very sensible man, and by the manner in which he conversed I judged he had been a traveller. There was after dinner, another Doctor Osgood, came in: a young man very talkative I fancy: he reason’d more than half an hour to prove to Mr. Allen, that a minister without a fortune, did very wrong to marry; I thought his attempt was somewhat ill-timed.
       Returning home we met the young Ladies from Master White’s going to Johnny’s. We escorted them; sat there half an hour: and came off.
      
      
      
       
        
   
   Probably Joseph Osgood Sr., a physician at Andover (Ira Osgood, A Genealogy of the Descendants of John, Christopher, and William Osgood, Salem, Mass., 1894, p. 38–39).


       
       
        
   
   Possibly Dr. Isaac Osgood Jr., a son of the Haverhill merchant (Russell Leigh Jackson, “Physicians of Essex County,” Essex Inst., Hist. Colls.,Essex Institute Historical Collections. 84:182 [April 1948]).


       
      
      

      25th.
      
      
       Dined with my Cousin, and brothers at Mr. White’s; the young Captain was there, a youth, who goes by that title because, he has assumed the man somewhat young. Peggy told me to write some Verses in her Pocket book, and after hesitating between a number of silly ideas, I at length pitch’d upon these, which are full silly enough.
       
        Ah what avails it, to invoke the Muse,
        To sing your praises as the Poets use,
        Since t’would exhaust the richest flow of Verse,
        One in a thousand Beauties to rehearse.
       
       If it is but insipid flattery, it is no more than what every young Lady expects from Gentlemen; and what few of the Gentlemen refuse them.
       My Cousin went with the Ladies to spend the Evening at Major Bartlett’s. My brothers and I return’d home.
      
      
       
        
   
   That is, Capt. Benjamin Willis Jr.; see entry of 9 Dec. (above).


       
      
      

      26th.
      
      
       This morning my Cousin and Brother left us, to return back to Braintree. The late thaw has made the roads very bad for them; but the weather has been agreeable, till the Evening, which is Snowy. Mr. Piper, a Clergyman, belonging to Wakefield in New Hampshire, spent the Night here; I felt not in so high spirits as I sometimes do, and much in a silent mood: so that I did not stay to hear much of Mr. Piper’s Conversation.
      
      

      27th.
      
      
       Finished the first book of the Satires, and began, the 2d. These I find no difficulty in, as I have translated them before. Read in Locke’s Essay upon the Understanding, in the afternoon; the whole of the first book is taken up in proving that there are no innate Ideas. A person should never pass judgment upon such points, or indeed any others that are the subjects of Contention, without hearing both sides of the Question: but he appears to reason in such a manner that I am very much inclined to think him right. It has been said, that his arguments to prove that the existence of a God is not an innate Idea, may be injurious, but they make no alteration in the reality, nor do they in the least invalidate, the evidence, of, what Nature cries aloud in all her works. This is the only idea, which I think might be contended for as innate; for as to those of a Virtue, justice &c. I conceive of nothing that can be answered to what he says upon the subject.
      
      
       
        
   
   JQA began earlier a written translation of Horace’s Satires, containing only Satire 1 of Book I. He first turned it into Latin prose by transposing the order of words and then translated it phrase by phrase (M/JQA/42 [1783?], Adams Papers, Microfilms, Reel No. 237).


       
      
      

      28th.
      
      
       Mrs. Shaw went over to Bradford in the afternoon, and pass’d it at Mr. Allen’s. Read Locke, upon the Question whether the Soul always thinks: he endeavours to prove that it does not: he has not however satisfied me, so well as upon the Subject of innate Ideas. His principal argument is, the improbability, that we should think several hours together, and not recollect what it was we thought of. But it is beyond dispute that some men do both walk, and talk very rationally in their sleep and yet never recollect one Circumstance of it, and are entirely ignorant of it, unless told by Persons present, at the Time. Now, this being the case, it is no unreasonable argument, to say that if we are sometimes wholly insensible after waking, of what we did while asleep, it may be so always. But I take it this matter must always be somewhat obscure, because it cannot be demonstrated either way. The author seems to think that dreams, are no proof of the soul’s being active, but supposed it may be caused by some faculty like that possessed by Beasts. This Idea is ingenious, but is not sufficiently proved true, to be admitted as an argument.
      
      

      29th.
      
      
       Mr. Allen preach’d here to day. In the morning from Matthew VI. 33. But seek ye first the kingdom of God, and his righteousness, and all these things shall be added unto you. I liked the Sermon well enough, all but this Sentence. The antecedent to which the pronoun relative his here refers, is God. Surely those of the hearers who had studied Grammar, were not to be told this, and those who had not were probably ignorant of the meaning affixed to the words, antecedent, and pronoun relative. I thought, his prayer was exceeding good. His afternoon discourse was from John XIV: 27: Peace I leave with you, my Peace I give unto you: not as the world giveth, give I unto you. He seems to be fond of grammatical disquisitions, and talk’d about Synonimous terms, excepting that I was pleased with his speaking.
       Very moderate weather, and exceeding fine; more adapted to the month of April, than to the present Season.
      
      

      30th.
      
      
       Rain’d almost all day. Finish’d the first Book of Homer’s Iliad, which is far more entertaining than the Cyropaedia; there is a vast deal of simplicity in the Poetry, but at the same time great dignity, and so much Nature, that it is not without Reason, that an English Poet has said of him,
       
        To Study Nature is to study him.
       
       I began in the evening a Letter to my Sister.
      
      
       
        
   
   JQA was undoubtedly thinking of the following lines from Pope:


        
   
   “Nature and Homer were, he [Virgil] found, the same.


        
   
   Convinc’d amaz’d, he checks the bold design:


        
   
   And rules as strict his labour’d work confine,


        
   
   As if the Stagirite o’erlook’d each line.


        
   
   Learn hence for ancient rules a just esteem;


        
   
   To copy nature is to copy them.”


        
   
   (“An Essay on Criticism,” lines 135–140).


       
       
        
   
   Letter not found.


       
      
      

      31st.
      
      
       Began upon the 4th Book of the Cyropaedia. The wind at about noon, shifted to the North West, and grew cold very fast. Assembly Night, and as all the young folks in town were there, I staid at home. Nancy return’d at 12. o’clock from the Assembly.
       Finished the Satires.
       About 2 months longer, will put an end to my Residence here, and I shall then rejoice for more than one Reason.
      
      